METHOD FOR MANUFACTURING A VOLUME ELEMENT INFLATABLE WITH A GAS, IN PARTICULAR A WATER SPORTS EQUIPMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s request for reconsideration filed March 9, 2021, was received.  Claims 2-10 were amended.  Claim 11 was added.

Claim Rejections—35 USC §112
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of claims 2 and 4-10 are withdrawn because these claims have been amended to correct indefinite subject matter.

Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the two layers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  (I.e., claim 1 recites “at least two layers” associated with each of the first tube and the second tube, such that it is unclear to which two layers claim 9 refers.)
Claim 11 recites the limitation "the longitudinal extension direction" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  (While claim 8 recites “a longitudinal extension direction”, claim 11 does not depend on claim 8 and thus does not incorporate the limitations thereof.

Claim Rejections—35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brenckmann (US 5,351,637, of record).
Regarding claim 1, Brenckmann teaches a method for manufacturing a volume element which is inflatable with a gas (Abstract), the method comprising the steps of: providing at least one first tube element (comprising the portion of air bag section 15 to the left of centre board keel 13 or longitudinally extending rib 30) which comprises at least one first tube 29 which is inflatable with the gas and is formed by at least two layers (top surface/skin 32 and bottom surface/skin 33) which are arranged one above the other, are formed from a per se limp (“collapsible”) material, and are connected with each other along at least one first seam (via internal walls 31) (Fig. 1-5; col. 50-58; col. 5, LL. 1-7, LL. 26-33, LL. 40-43); and providing at least one second tube element (comprising the portion of air bag section 15 to the right of centre board keel 13 or 

Hypothetical seams having the same curvature (sign and magnitude):
[AltContent: arc][AltContent: arc]

    PNG
    media_image1.png
    674
    443
    media_image1.png
    Greyscale

Brenckmann Fig. 5, annotated

Regarding claim 2, the first seam has a first length and the second seam has a second length, and wherein the first seam and the second seam are spaced apart along 
Regarding claim 10, Brenckmann teaches that the volume element is manufactured as a multipurpose watercraft that may be used with or without its sail for different purposes (Abstract; col. 1, LL. 5-12).  Such a watercraft as taught by Brenckmann would be capable of use as a surf board, a paddle board, a standup paddle board, or an air mattress, and therefore reads on the limitations of claim 10.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections—35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brenckmann as applied to claims 1-2 and 10 above, and further in view of either one of Friedrich (US 2,513,857, of record) or Heuschkel (DE 27 42 989, of record).
Regarding claim 3, while Brenckmann does not specifically teach that the tube elements are provided as separately formed tube parts, Brenckmann teaches that the .

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brenckmann as applied to claims 1-2 and 10 above, and further in view of either one of Deutsch (US 4,998,494, of record) or Horan (US 4,090,270, of record).
Regarding claim 4, Brenckmann does not specifically teach that the tubes 29 comprise respective free ends, that the tube elements are provided in such a way that the free ends are spaced from each other, and that the ends are moved towards each other.  However, Brenckmann illustrates that the longitudinal end of each tube 29 of the first tube element is immediately adjacent if not continuous with the longitudinal end of a corresponding tube 29 of the second tube element (Fig. 1, 5) and teaches that the tube elements must be separated at least along the length of the centre board keel 13 and/or longitudinally extending rib 30 in order to allow passage of these elements (Fig. 1, 3-5; col. 4, LL. 56-59; col. 5, LL. 31-37, LL. 40-43).  Furthermore, it is well known in the art to 
Regarding claim 5, it is well known in the art to move the tube ends towards each other as described with respect to claim 4 above by folding a sub-area of the respective tube element about a folding axis, the sub-area comprising the respective ends, as evidenced by Deutsch (Abstract; Fig. 1-2, 4; col. 3, LL. 48-54; col. 4, LL. 54-68; col. 5, LL. 1-4) and Horan (Abstract; Fig. 1-3, 5; col. 2, LL. 52-59, LL. 65-68; col. 3, LL. 1, LL. 17-29).  Therefore, it would have been obvious to one of ordinary skill in the art to move the tube ends of Brenckmann towards each other in this manner, in order to achieve the advantages suggested by Deutsch and Horan.
Regarding claim 6, Brenckmann illustrates that the longitudinal end of each tube 29 of the first tube element is immediately adjacent if not continuous with the 
Regarding claim 7, as explained with respect to claim 6 above, it would have been obvious to one of ordinary skill in the art to fluidically and/or mechanically connect the tubes 29 of Brenckmann with each other via the ends in order to produce the conjoined/continuous construction desired by Brenckmann.  Furthermore, it is well known in the art to connect the tubes of similar inflatable water sports equipment by means of at least one adhesive joint, as evidenced by Deutsch (col. 4, LL. 67-68; col. 5, LL. 1-8) and Horan (col. 1, LL. 17-24).  Therefore, it would have been obvious to one of ordinary skill in the art to connect the tubes of Brenckmann via the ends by means of at least one adhesive joint, adhesive joining being known in the art as an effective technique for joining the tubes of such equipment in order to produce the conjoined/continuous construction desired by Brenckmann.

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brenckmann as applied to claims 1-2 and 10 above, and further in view of Potter (US 2009/0049757, of record).
Regarding claim 8, Brenckmann does not specifically teach the material of the layers 32, 33.  However, it is well known in the art to make such tube-forming layers of inflatable water sports equipment from fiber-containing materials to provide strength, as evidenced by Potter (Abstract; Fig. 4-5, 8-9; [0062, 0074, 0086]).  Furthermore, it is 
Regarding claim 11, Brenckmann does not specifically teach the material of the layers 32, 33.  However, it is well known in the art to make such tube-forming layers of inflatable water sports equipment from fiber-containing materials to provide strength, as evidenced by Potter (Abstract; Fig. 4-5, 8-9; [0062, 0074, 0086]).  Furthermore, it is known to orient the fibers such that they enclose with the longitudinal extension direction of the tube an angle close to 45 degrees in order to improve the mechanical response of the equipment to inflation and stress, as evidenced by Potter (Abstract; Fig. 1-2, 13, 15; [0019, 0060-0061, 0089-0092]).  Therefore, it would have been obvious to one of ordinary skill in the art to form the layers 32, 33 of Brenckmann from fibers enclosing with the longitudinal extension direction of the tube an angle ranging from 35 degrees to 55 degrees, in order to provide favorable strength and mechanical behavior in the volume element of Brenckmann.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brenckmann as applied to claims 1-2 and 10 above, and further in view of either one of Deutsch or Potter.
Regarding claim 9, while Brenckmann does not specifically teach how the layers 32, 33 are connected, it is well known in the art to connect the layers of similar inflatable water sports equipment by any of gluing, welding, or sewing, as evidenced by Deutsch (col. 4, LL. 67-68; col. 5, LL. 1-8) and Potter (Fig. 2; [0060]).  Therefore, it would have been obvious to one of ordinary skill in the art to connect the layers 32, 33 of Brenckmann with each other along the first and second seam by any of these techniques.

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Trockel (US 2015/0147926), Klare (US 2015/0147925), Winner (US 6,131,532), Fisher et al. (US 5,604,945), Sussman (US 4,750,446), Filshie (US 4,735,163), Odoj (US 4,159,689), Lobb et al. (US 3,577,576), Hopkinson (US 1,671,642), Farrugia (FR 2 543 507), Farrugia (WO 84-03868), and Piller (DE 31 43 769) teach methods for making inflatable water sports equipment related to the claimed invention.

Response to Arguments
Applicant's arguments filed March 9, 2021, have been fully considered but they are not persuasive.  Applicant asserts that Brenckmann does not teach a method for .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the seams 36 and 38 curving away from the central axis 22) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Indeed, Applicant’s remarks note that this particular configuration as described in the specification and Fig. 2 is merely exemplary as an interpretation of the claim limitations.  It would appear that “seams…hav[ing]…curvatures that are different from each other” could be reasonably interpreted in various ways, two examples of which are pointed out in the annotated Fig. 5 from Brenckmann cited in the rejection of claim 1 above.  That is, Brenckmann illustrates seams on mutually facing sides of the tube elements that have curvatures of both different magnitude (the inner seams having a smaller radius of curvature than the outer seams) and different sign (i.e., the seams on mutually facing sides of the tube .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855.  The examiner can normally be reached on 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745